DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 13, and 20, taking claim 13 as exemplary: 
Though Molchanov et al., (US 2017/0206405 A1), part of the prior art made of record, teaches the transforming of layers of a neural network in paragraph [0055] by transforming recurrent layers into a multi-layer feed-forward network.
And though Ferro et al., (US 2017/0178346 A1), part of the prior art made of record, teaches the processing of video data with feedforward and recurrent layers in paragraph [0014] by using a CNN and an RNN to analyze video data.
And though Yu et al., (US 2017/0127016 A1), part of the prior art made of record, teaches the changing of a feedforward network into a recurrent neural network in paragraph [0036] by adding a feedback connection to a feedforward network to construct a simple RNN.
The primary reason for marking of allowable subject matter of independent claims 1, 11, and 13, taking claim 13 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method, system, and non-transitory computer-readable media storing computer instructions comprising:
“replace a non-recurrent layer within a trained neural network model with a recurrent layer to produce a visual sequence learning neural network model; transform feedforward weights for the non-
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the transforming of a neural network layers, the processing of video data with feedforward and recurrent layers, and the changing of a feedforward network into a recurrent neural network, it does not teach the replacing of a non-recurrent layer of an already trained neural network with a recurrent layer to produce a visual sequence learning neural network model and transforming feedforward weights for the non-recurrent layer into input-to-hidden weights of the recurrent layer to produce a transformed recurrent layer.
Dependent claim(s) 2-12, 14-18, and 20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 13, and 19 upon which claims 2-12, 14-18, and 20 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124